 In the Matter Of PHILADELPHIA COMPANY AND ASSOCIATED COMPA--NIES,, EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL-WORKERS, LOCAL 149, AFL, PETITIONERCase No. 6 RC-305.-Decided Jvme 10, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this matter was held before-Erwin Lerten, hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.'Pursuant to the provision of Section 3 (b) of the National Labor-Relations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of the,National Labor Relations Act.2.The Petitioner is a labor organization claiming to represent em-ployees of the Employer.3.The question concerning representation :On July 13, 1948, the Board issued a Decision and Certification of=the Petitioner following an election held in June 1948 pursuant to aStipulation for Consent Election entered into between the Employerand Petitioner.2This Stipulation included all employees of the Gen-eral Department of the Employer but specifically excluded collectors,traffic receipts, assistant collectors traffic receipts, and chauffeur guardreliefmen, the employees herein petitioned for.On December 20,1948, the Petitioner and the Employer entered into a collective bar-gaining agreement which was specifically restricted to the unit forwhich the Petitioner was certified.The contract will terminate onSeptember 30, 1949.The Employer contends that the consent election1A motion made by the Employer at the conclusion of thehearing to dismissthe instantpetition on grounds hereinafter discussed was reserved by the hearing officer for the Board.The motion is hereby denied.2Case No. 6-RC-64.84 N. L. R. B., No. 19.115 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDheld in June 1948 constitutes a bar to the present petition under theprovisions of Section 9 (c) (3) of the amended Act 3 and that thepetition should therefore be dismissed.The Employer further urgesthat the agreement of December 20, 1948, bars an election at this time.We do not agree. As the consent election specifically excluded thegroup of employees petitioned for herein, we find that an electionamong these employees would not involve the same bargaining unit orsubdivision thereof within the meaning of Section 9 (c) (3) of the Act,as amended.4As to the contract, it is apparent that this agreement didnot cover the employees sought to be represented here.Nor is the ex-press exclusion of these employees from the coverage clause of the con-tract tantamount to an agreement by the contracting union not torepresent them.' In these circumstances, the contract does not bar apresent determination of representatives.We find, therefore, that a question affecting commerce exists con-cerning the representation of employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent all collectors traffic receipts,assist-ant collectors traffic receipts, and chauffeur guard relief men of theEmployer.The Petitioner desires to include these employees in theunit of clerical employees it now represents in the Employer's GeneralDepartment.6The Employer's position is that the employees coveredby the petition are guards and, under Section 9 (b) (3) of the amendedAct, the Petitioner, who admits to membership employees other thanguards, may not be certified as their representative.?The Employerfurther urges that the collectors traffic receipts are supervisors as de-fined in Section 2 (11) of the Act and should be excluded from any unitfound appropriate.The Employer, a Pennsylvania corporation, is a public utility hold-ing company for several associated corporations including PittsburghRailways Company.Pittsburgh Railways Company is a commoncarrier providing public transportation by street railway and motor3Section9 (c) (3) of the NationalLabor RelationsAct, asamended, provides in part:"No election shall be directed in any bargaining unit or any subdivision within which,in the precedingtwelve-monthperiod, a valid election shall have been held."4Matter of Tin Processing Corporation,80 N L. R B. 1369'Matter of Standard Lime and Stone Company,74N L R B.393;Matter of Burd PistonRing Company,75 N. LR B 8790This is the same unit as certifiedby the Board in Case No 6-RC-64.'Section 9(b) (3) provides:...the Board shall not..decide that any unit is appropriate...If it includes,togetherwith otheremployees,any individualemployedas a guard toenforce againstemployees and other persons rulesto protect property of the employeror to protect thesafety of persons on the employer's premises;but no labor organization shall be cer-tifiedas the representativeof employeesin a bargainingunit ofguardsif such oigani-zation admits to membership,or is affiliated directly or indirectlywith an organizationwhich admits to membership,employees other than guards"(Emphasis supplied.) PHILADELPHIA -COMPANY AND ASSOCIATED COMPANIES117The employees here-in petitioned for collect and transport the fare receipts from the Em-ployer's various car barns and perform certain clerical work con-nected therewith.There are 18 employees in this group. Two of themdo only clerical work in the office and 3 others spend the majority of-their timeclerical work, but occasionally' serve as relief men for the-regular collection crews.All are employees of the Counting RoomDivision of the Employer's Treasury Department.A collection crew-is composed of a collector traffic receipts, assistant collector traffic re-ceipts, and a chauffeur guard relief man.They use an ordinary paneltruck which does not have any special protective equipment to travelto the various car barns of the Employer in the area around Pittsburgh.On arrival at a car barn the collector obtains the key to the fare boxesfrom the safe in the dispatcher's office and opens the boxes.The assist-ant collector and chauffeur guard empty the fare boxes into largemetal containers, put on the lids and lock them.One man records thefare box numbers and the other counts the transfers and hand collec-tions and collects any lost articles that have been turned in.Thecollector sorts the various bags of coins and currency, separatesthe currency for the various ticket receipts turned in by the trainmen,counts them and compares his totals with those of the dispatcher.These figures are then checked by the assistant collector and the metalcontainers are loaded on the truck.After making calls at the required number of car barns a crew willreturn to the main office where the metal containers are removed fromthe truck, placed on hand carts and taken to the Counting Room.There the collection crews prepare deposit slips, place the coins into-machines which sort them, wrap the coins in stacks and put them intobags.The crews then transport the money to the bank in a paneltruck.Approximately 29 percent of each crew's time is spent intransporting the money from the car barns to the main office andbank.The remainder is consumed in the sorting, collecting, andrecording of fare receipts.The employees here involved are not deputized or uniformed.Al-though they are armed they are not trained in the use of firearms.They have no permits to carry guns and have been instructed not toresist if robbery is attempted.They are not responsible for the en-forcement of any of the Employer's rules or regulations affectingother employees or those not in the employ of the Employer. Indeed,they themselves are checked by so-calledgeneral agentsof the Em-ployer who frequently spot-check the collection crew to see that theyfollow their required routine. If any fare boxes or money containersappear to have been tampered with, thegeneral agentsinvestigatethe circumstances.853396-50-vol. 84-9 118'DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer contends that since the collection employees areresponsible for the safe handling of valuable property of the Employerthey are'guards.Presumably, the Employer is contending that inthe exercise of this responsibility these employees "enforce . . . rulesto protect property of the employer" within the meaning of Section-9 (b) (3).This argument proves too much. ImplicitIn the obli-gation to his employer of every truck driver or other employee han-dling and transporting property of the employer is the responsibility-for the safekeeping of that property.We cannot believe that Con-gress intended the restriction which we are required to impose uponthe representation of guards to be applied on so broad a basis.Onthe facts set forth above, we conclude that the employees sought tobe represented by the Petitioner herein are, in essence, armed ex-pressmen.They are hired not toguardproperty, but ratherto collectand transportthe Employer's money and perform the necessary inci-dental clerical tasks.As such, they are not guards within the mean-ing of Section 9 (b) (3) and the Petitioner is not disqualified fromacting as their representative."We further find that the Employer's contention that the employeesdesignated as collectors traffic receipts are supervisors as defined inSection 2 (11) of the Act is without merit. There is no evidence inthe record that these collectors possess any authority to hire, transfer,suspend, lay-off, recall, promote, discharge, assign, reward, or disci-pline any other employees, or to make effective recommendations withrespect to such action.Although they direct certain aspects of thework of the other members of the collection crew, the work is essen-tially of a routine character.Accordingly, we find the collectorstraffic receipts are not supervisors as defined in the Act. Further, wefind that they have the same working conditions and interests its theother employees described in the petition and shall include them inthe unit hereinafter found appropriate.The employees herein petitioned for are under the supervision ofthe cashier of the Treasury Department of the Employer.However,their general duties, wages, hours, working conditions, and benefitsare comparable to those of the clerical employees in the GeneralDepartment, whom the Petitioner currently represents.For severalyears prior to June 1948 these employees were in a single unit togetherwith the General Department employees and were represented for thepurposes of collective bargaining by a labor organization other thanthe Petitioner.In view of the foregoing, we believe the collectorstraffic receipts, assistant collectors traffic receipts, and chauffeur guardCfMatterof Brinks Incorporated,77 NL R B 1182 ,Matter of American Dart, ictTelegraph'Company,83 N L R. B. 517. PHILADELPHIA COMPANY AND ASSOCIATED COMPANIES119relief men have community of interest with employees of the GeneralDepartment which warrants including them in the General De-partment unit.However, the collectors traffic receipts,and assistantcollectors traffic receipts,and chauffeur guard relief men are notcovered by the existing contract applicable to the employees of theGeneral Department.We shall, therefore;grant these employees theopportunity to express through an election their desires as to whetherthey desire to be added to the established unit of General Departmentemployees currently represented by the Petitioner.We shall direct an election among the collectors traffic receipts,assistant collectors traffic receipts,and chauffeur guard relief men atthe Employer'sPittsburgh,Pennsylvania,office, excluding all officeclerical and professional employees,guards, general agents, and super-visors as defined inthe Act.If a majority of the employees votingcast their ballots for the Petitioner,they will be taken to have indicatedtheir desire to be a part of the larger unit of General Departmentemployees for the purposes of collective bargaining and we will amendthe prior certification to include the above employees in the largerunit.Such amended certification will not be construed as a presentrecertification of the Petitioner with respect to the employees certifiedon July 13, 1948, in Case No. 6-RC-64. If a majority of the employeesvote against the Petitioner we shall dismiss the petition.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Philadelphia Company andAssociated Companies, a separate election by secret ballot shall beconducted as early as possible,but not later than 30.days from thedate of this Direction,under the direction and supervision of theRegional Director for the Sixth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules' andRegulations-Series 5, as amended, among the employees in the votinggroup described in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarily]aid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election,and also excluding employees on strike whoare not entitled to reinstatement,to determine whether or not, they'desire to be represented,for purposes of collective bargaining, byInternational Brotherhood of ElectricalWorkers, Local 149, AFL.